Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Flint on 4/8/21.
The application has been amended as follows: 
In the claims:


4. The method of claim 1, wherein the depositing of the multiple optical thin films on the substrate is preceded by preparing the surface of the substrate either chemically or mechanically.

5. The method of claim 1, wherein the securing of the optical thin film stack to the secondary optical element is preceded by subdividing the optical thin film stack into multiple optical thin film stacks.

6. The method of claim 1, wherein the removing of the at least a portion of the substrate from the optical thin film stack is preceded by the securing of the optical thin film stack to the secondary optical element.


8. The method of claim 1, wherein the removing of the portion of the substrate from the optical thin film stack comprises chemically removing the substrate from the optical thin film stack by at least one of subjecting the substrate to low temperature oxidation, combusting the substrate, and dissolving the substrate in a solvent bath.

9. The method of claim 1, wherein the secondary optical element is a component of an optical computing device selected from the group consisting of a sector of a filter wheel, a band pass filter, a lens, a surface of an optical fiber, a sampling window, a sapphire optical element, a non-planar optical element, and a detector.

10. The method of claim 1, wherein the securing of the optical thin film stack to the secondary optical element comprises at least one of using an adhesive, sintering edges of the optical thin film stack, and melting a target surface of the secondary optical element.

11. The method of claim 1, wherein the securing of the optical thin film stack to the secondary optical element comprises chemically reacting the substrate of the optical thin film stack and thereby melting a target surface of the secondary optical element to bond the optical thin film stack to the secondary optical element.


Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-14 directed to a non-elected invention without traverse.  Accordingly, claims 12-14 have been cancelled.
REASONS FOR ALLOWANCE
Claims 1-11 are allowed.  The prior art does not disclose, in the context of the other limitations, the depositing occurring such that every surface of the substrate is covered by the films to encapsulate the substrate.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748